           Case 1:19-cr-00883-JPO Document 64 Filed 08/31/21 Page 1 of 1




                                                                                 August 31, 2021
                                                                   Granted.
                                                                    So ordered: 8/31/2021


VIA ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007

Re:     United States v. Martin Concepcion, 19-Cr-883 (JPO)

                              Request for Adjournment of Motion Schedule

Dear Judge Oetken:

        Mr. Commissiong and I represent Mr. Martin Concepcion as CJA Counsel in the above-
referenced matter. We write with the consent of all defense counsel and the government to
respectfully request an adjournment of the current motion schedule, which has a deadline of
September 3, 2021 for defense motions. We are respectfully requesting an adjournment of that
deadline of 30 days to October 4, 2021. The reason for our request is that co-counsel Mr.
Commissiong has only been a part of this case since mid July and just last week received
discovery from the government in this case, which totals over one (1) terabyte of material. We
also understand that new defense counsel has recently been appointed for co-defendant Mr.
Michael Valdez. The additional time will be necessary in order for all defense counsel to
continue reviewing discovery in preparation for any motions. Neither the government nor other
defense counsel have any objection to this request.

         We thank the Court in advance for its consideration of our request.

                                                     Respectfully submitted,
                                                      s/Judith Vargas & Karloff Commissiong
                                                     Judith Vargas / Karloff Commissiong
                                                     Attorneys for Mr. Martin Concepcion

cc:     the Court and all parties (via ECF and email)



                 NEW YORK                                                         PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007                        MCS Plaza * Suite 1200 * Ponce de Leon Avenue
     Tel: 212.668-0024 * Fax: 212.668.0060                                             San Juan, PR 00917
                                                Judithvargas1@aol.com
